Title: To Thomas Jefferson from William Shannon, 11 December 1780
From: Shannon, William
To: Jefferson, Thomas


Louisville, 11 Dec. 1780. Desires “to know the nature of my Commission from Colo. G. Rogers Clarke on my return from Government  last Spring, and must inform you that it is very difficult to execute the business I am entrusted with for want of money owing to a report prevalent that our Bills on the Treasurer have been Protested which renders the Credit of the State very Trifling.” The army in this quarter is destitute; only beef, corn, and salt are to be had, and these at extravagant prices. Encloses statement of bills drawn on the treasurer during spring and summer; further money is wanting to discharge the present contracts and “to pay the expences of the late expedition.” Has supplied Maj. Slaughter’s troops and will continue to do so until further orders. There are reports that the destitute condition of the force at the mouth of the river [Ohio] has caused much desertion. From [New] Orleans come reports that the Spanish have not taken Pensacola because of a quarrel between Governor Galvis [Galvez] and the Spanish admiral over the command; their land forces are now at Mobile. “I expect Boats down the River dayly and intend purchasing Flour for the Troops at Fort Jefferson; Corn and Salt have sent. Shall continue to draw bills for provisions till ordered to the contrary.” Urgently desires instructions.
